Citation Nr: 1731808	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis.

2.  Entitlement to service connection for bilateral foot arthritis.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy. 

4.  Entitlement to service connection for sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1989 to February 1993 with additional service in the Naval Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for obstructive sleep apnea (OSA); and from a July 2011 rating decision that denied service connection for bilateral arthritis of the feet and knees and bilateral peripheral neuropathy of the lower extremities. 

The issue of sleep apnea and bilateral lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his bilateral knee arthritis was caused by the Veteran's service-connected right hallux valgus, postoperative bunionectomy with pes planus and pes planus and hallux valgus with bunion, left first metatarsophalangeal joint ("right and left hallux valgus and pes planus").

2.  The Veteran does not have a disability associated with arthritis in either foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee arthritis have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for bilateral foot arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies the VA's duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.   See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral Knee Arthritis

The Veteran contends that his bilateral knee arthritis is secondary to his service-connected right and left hallux valgus and pes planus.

The Veteran has bilateral knee arthritis.  See November 2010 VA treatment record (recording knee arthritis since at least November 2010).  The Veteran is service connected for his right and left foot hallux valgus and pes planus.  The remaining question is whether the bilateral knee arthritis is at least as likely as not related to the right and left foot hallux valgus and pes planus.  The reasons stated below, the Board finds that it is and service connection is warranted.

In October 2010, the Veteran underwent a VA contractor examination.  The VA contract examiner diagnosed "bilateral knee strain," starting about one year prior, with pain, weakness, stiffness, lack of endurance, locking, chilling sensation tenderness, and decreased range of motion with pain in flexion, full range of motion with pain in extension, but with normal X-rays.  The Veteran was noted to have problems standing for long periods, bending, and exercising.  The Veteran's gait was noted as "abnormal" and the Veteran "walked with a waddling gait . . . can be described as being unable to do tandem walking."

The October 2010 examiner reported that the "bilateral knee strain" "is at least as likely as not service related because medically there is a pathophysiological relationship between the two conditions . . . abnormal carriage noted on exam can cause knee joint strain."

In a November 2010 VA treatment record, the Veteran was assessed with bilateral knee minor degenerative joint disease

In a VA examination in May 2011, a VA examiner reported that the Veteran reported pain around the patella and popping sensation, but with no instability, locking, or swelling.  Physical examination noted the Veteran was morbidly obese and had "normal gait irrespective of his knee and feet," no tenderness or swelling, flexion to 140 degree and fully extends, no pain, weaknesses, or fatigue, both actively and passive and with repetition.  Veteran showed Waddell indicators.  

[The Veteran] used strength to try and prevent flexion and extension, however, he did have full flexion and extension.  This would not be indicated if he was experiencing pain he would have weakness and not strength.  Lateral and medial stress of the knee shows no laxity of the lateral or medial collateral ligaments.  He has a negative anterior and posterior drawer sign which indicates intact anterior and posterior cruciate ligaments.  He has a negative McMurray sign. Again he has a normal gait and ambulates without appearance of discomfort.

The VA examiner's opinion noted that the Veteran had "normal gait."  The examiner also stated the Veteran:

Really does not show any pain with ambulation.  I think the main issue is that [the Veteran] has trouble with prolonged standing and this is primarily due to his morbid obesity and not do to the degenerative joints that he has . . . [T]here is really no evidence based medicine to indicate that foot problems will lead to knee problems unless there is instability of the ankle and there is falling or significant angulation of the ankle point.  He does not have any of this.  His main issue is morbid obesity and age-acquired degenerative joint disease.

The examiner concluded that "that his bilateral knees are not secondarily caused by or a result of the bilateral foot problem." 

Medical professionals provided both of the above opinions.  In the case of the VA examination, a physician's assistant performed the examination, and in the case of VA contractor examination, a physician performed the examination.  The two opinions are in conflict over whether the Veteran had abnormal gait.  The October 2010 VA found the Veteran had abnormal gait did, caused by his feet and in turn causing knee arthritis (discussed as "strain" in the October 2010 examination), and the May 2011 examiner stated the Veteran did not have abnormal gait.  

In such cases, for a medical opinion (i.e., medical evidence) to be given weight, it must: (1) be based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

The two medical opinions are largely similar considering the Nieves-Rodriquez factors.  Neither examiner reviewed the claims file.  The October 2010 VA contract examiner reviewed some service treatment records, but these documents were not relevant to the knees, instead dealing with the service-connected hallux valgus.  The May 2011 VA examiner did not review any part of the file.  Both examiners undertook a physical examination of the knees, took the Veteran's medical history, and reviewed x-rays of the knees.  Both supported their medical opinion with reasoning and applied medical analysis to the facts of the case. 

However, the evidence of record suggests that the October 2010 examiner's opinion should be entitled to more probative weight.  That examiner based his opinion on the Veteran's abnormal gait.  While the examiner did not review the file, the file supports this finding, as there are at least some notations of abnormal gait. VA treatment records report at least occasional issues with walking and abnormal gait.  For example, a December 2006 VA treatment note reported "gait  . . . weak."  A September 2010 VA primary treatment note reported that the Veteran's "[f]oot pain has increased in severity and it is difficult for [the Veteran] to walk."  A December 2013 VA treatment record reported the Veteran "walking with cane and antalgic gate [sic]."  There are also notations throughout the VA treatment documents of use of a cane and leg brace.  Still, there are also VA treatment documents reporting "normal gait."  See, e.g., January 2014 VA mental health outpatient note (noting Veteran had normal gait).  As the Veteran's VA treatment records support a finding of at least occasional abnormal gait, the VA opinion noting such issues is entitled to more probative weight, as it is a more accurate statement of the facts, then the opinion which stated that the Veteran only had normal gait. 

Consequently, entitlement to service connection for the bilateral knee arthritis is warranted.  As the probative evidence weighs in the Veteran's favor, the benefit of the doubt doctrine is not for application.

Bilateral Foot Arthritis

The Veteran submitted a statement, dated August 2011, stating that his VA doctor diagnosed him as having "arthritis in his right foot, due to surgery I had on my foot while in the navy." 

The Veteran underwent a VA contractor examination in October 2010.  The examiner noted that the Veteran reported "the condition" has existed for 1 year.  Veteran reported constant pain (reported crushing, squeezing, burning, aching, sharp, sticking, cramping, and chilling feeling) in both feet and up to the ankles, with pain level at 10 (1 to 10 scale).  The Veteran's pain was exacerbated by physical activity.  The pain was relieved by rest and by Tramadol.  The Veteran can function with medication.  At rest, the Veteran has pain, weakness stiffness, swelling, and fatigue.  While standing or walking, the Veteran had weakness, stiffness, swelling, and fatigue.  Veteran had difficulty standing and walking for long periods.  Examination of the right and left feet showed tenderness, but no painful motion, edema, disturbed circulation, weakness, atrophy, redness, and instability.  X-rays of right and left foot did not show arthritis.  The examiner did not diagnose arthritis.

A May 2011 VA examination undertook X-rays of the Veteran's feet and compared these X-Rays with June 2010 right foot examination X-rays.  Impression was "[m]oderate hallux valgus deformity left foot.  Otherwise unremarkable.  Right foot - Orthopedic screw extends horizontally between shafts the first and second mid metatarsal bones with mild lucency [sic] around the screw unchanged Small cyst distal to the screw in the first metatarsal is unchanged.  There is a mild hallux valgus deformity.  No acute abnormality on either side."  There was no assessment of arthritis. 

An October 2012 VA examination reported the Veteran had X-rays of his right and left foot.  The examiner selected "no" in "degenerative or traumatic arthritis documented."

VA treatment documents dated on and after September 2013 do not contain any report of arthritis, excepting knee arthritis.

While the Veteran lay statements regarding his claimed foot arthritis have been considered, there is no evidence of foot arthritis.  In the absence of a current clinical diagnosis or manifestations of a disability supported by adequate pathology, service connection for arthritis must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The Board acknowledges that the Veteran has signs and symptoms of foot pain but these manifestations are attributable to service-connected bilateral pes planus and hallux valgus which have been assigned appropriate ratings that are not on appeal. 

The diagnosis of a disability is essentially a medical question, and as such is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has a diagnosable disability is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, his lay opinion that he has diagnosable foot arthritis is of little probative value.

With no objective diagnosis or manifestations of a disability with supporting pathology, the Board is left solely with the Veteran's claim for arthritis.  Therefore, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral knee arthritis is granted.

Entitlement to service connection for bilateral foot arthritis is denied.




REMAND

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C. § 5103A(d), VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran has sleep apnea and has claimed his right and left hallux valgus and pes planus and knee arthritis prevent him from exercising and have caused him to become overweight, which in turn, has caused his sleep apnea.  The Veteran's representative specifically noted that the Veteran was not afforded a VA examination for his sleep apnea, which resulted in an "unsubstantiated medical opinion" from the AOJ.  See June 2017 Informal Hearing Presentation (IHP). 

The Veteran has reported a history of pain and limited mobility associated with his service-connected disabilities, which the Veteran has claimed caused obesity.  VA medical professionals have associated the Veteran's obesity with sleep apnea.  Although obesity is not a disability for which VA may grant service connection, it may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  Therefore, there is an indication that sleep apnea may be associated with a service connected disability.  A remand is necessary to determine if service connection may be granted for sleep apnea secondary to a service connected disability resulting in obesity; more specifically, whether service-connected bilateral foot and knee and major depression caused obesity and that obesity then caused sleep apnea.  The examiner must also consider any other theories for service connection.

Additionally, The Veteran submitted a statement, dated August 2011, that stated the Veteran was diagnosed with having peripheral neuropathy by a VA doctor in his right foot "this year," related to a rod in his foot pushing down on a nerve in his toes, causing numbness and tingling and that the Veteran was prescribed gabapentin for numbness and tingling.  Additionally, the Veteran submitted a statement on his VA Form 9, received October 2011, stating "a few months ago, due to my first three toes going numb [the Veteran's VA doctor] diagnosed me with neuropathy."

In an October 2010 VA contractor examination, the examiner found that, upon neurological examination, the Veteran had lower extremity motor function within normal limits.  The examiner found no peripheral neuropathy, as "there is no pathology to render a diagnosis."  However, a May 2011 VA treatment note found "diminished sensation to monofilament in the left toe."  There are notations throughout the Veteran's more recent VA treatment documents stating that the Veteran's hallux valgus has associated "neuropathy due to prior injury."  See, e.g., November 2012 VA primary care note. However, even more recently, at least one VA medical record indicated no neuropathy.  See, e.g., June 2015 VA podiatry consult note ("[S]ensorium / proprioception intact to lower extremity").  As there are conflicting treatment records regarding the presence of peripheral neuropathy and insufficient medical evidence to make a decision on the claim, an examination is necessary in this matter as well. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination.  The claims file must be made available to the examiner for review.  The examiner is notified that the Veteran is service-connected for several disabilities, including (among other disabilities) knee arthritis; right hallux valgus, postoperative bunionectomy with pes planus; pes planus and hallux valgus with bunion, left first metatarsophalangeal joint; and depression.  

2. The examiner should provide responses and opinions to the following questions: 

(a) Does the Veteran's service-connected disabilities individually or in combination result in obesity? 

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or permanently aggravated beyond its natural progression by obesity?

(c) Is it at least as likely as not (50 percent or greater probability) that obesity was caused or permanently aggravated individually or in combination beyond its natural progression by service-connected disabilities?
 
(d) Is it at least as likely as not (50 percent or greater probability) that sleep apnea was otherwise caused or aggravated by service?  

3.  The examiner should also provide an examination and opinion on (a) whether the Veteran has peripheral neuropathy in either or both lower extremities, (b) whether it is at least as likely as not (50 percent probability or more) that such peripheral neuropathy, if found, is caused or aggravated by any service-connected disability and (c) whether it is at least as likely as not (50 percent probability or more) that peripheral neuropathy, if found, was otherwise caused or aggravated by service.

4.  Readjudicate the claims.  If any benefits sought remain denied, the AOJ should provide the Veteran and his representative a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




___________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


